DETAILED ACTION
Claims 1-20 have examined and are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 10-15 and 17-20 of U.S. Patent No. 10834190. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover substantially the same subject matter and recite similar limitations.
Regarding claims 1, 9 and 16, claims 1, 9 and 16 of Application No. 17/825,488 correspond to claims 1, 10 and 17 of U.S. Patent No. 10834190. See the table below.

Application No. 17/825,488
U.S. Patent No. 10834190
Claims 1, 9 and 16. A method comprising:


identifying, based on a request to write data to a volume provided by storage nodes in a storage node cluster, a cluster hierarchy associated with the storage node cluster, the cluster hierarchy identifying storage characteristics of the storage nodes, wherein the cluster hierarchy is based on data characterizing performance and storage capabilities of the storage nodes; 












based on the request, selecting a storage node for storing the data in the volume, the selecting being based, at least in part, on the storage characteristics identified by the cluster hierarchy and on one or more data distribution parameters associated with the storage volume; and 

transmitting the data to the storage node.
Claims 1, 10 and 17. A method comprising:

receiving, at a processor of a server, a data storage request… identifying a cluster hierarchy associated with the storage node cluster, the cluster hierarchy identifying storage characteristics of the plurality of storage nodes, the cluster hierarchy also identifying physical location information for the plurality of storage nodes, the physical location information indicating node-to-node proximity on a network graph, wherein the cluster hierarchy is based on data characterizing capabilities of the nodes, including total capacity, free capacity, drive type, and drive speed, wherein the data characterizing capabilities are determined based on data included in a configuration file which are propagated among nodes in the storage node cluster;

selecting a storage node on which to store the data, the selecting being based, at least in part, on the identified storage characteristics and one or more data distribution parameters associated with the storage volume; and


transmitting the one or more data values to the selected storage node.


Regarding claims 2-8, 10-15 and 17-20, claims 2-8, 10-15 and 17-20 of Application No. 17/825,488 correspond to claims 2-7, 1, 11, 3, 12-15, 18, 3, 19 and 13 of U.S. Patent No. 10834190 respectively.

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11375014. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover substantially the same subject matter and recite similar limitations.
Regarding claims 1, 9 and 16, claims 1, 9 and 16 of Application No. 17/825,488 correspond to claims 1, 8 and 15 of U.S. Patent No. 11375014. See the table below.

Application No. 17/825,488
U.S. Patent No. 11375014
Claims 1, 9 and 16. A method comprising:

identifying, based on a request to write data to a volume provided by storage nodes in a storage node cluster, a cluster hierarchy associated with the storage node cluster, the cluster hierarchy identifying storage characteristics of the storage nodes, wherein the cluster hierarchy is based on data characterizing performance and storage capabilities of the storage nodes; 










based on the request, selecting a storage node for storing the data in the volume, the selecting being based, at least in part, on the storage characteristics identified by the cluster hierarchy and on one or more data distribution parameters associated with the storage volume; and 



transmitting the data to the storage node.
Claims 1, 8 and 15. A method comprising:

receiving a request to write application data to a volume, the volume provided by storage nodes in a storage node cluster, wherein each of the storage nodes comprises a respective storage device for storing data of the volume; identifying a cluster hierarchy associated with the storage node cluster, the cluster hierarchy identifying storage characteristics of the storage nodes, wherein the cluster hierarchy is based on data characterizing performance and storage capabilities of the storage nodes, wherein the data characterizing the performance and storage capabilities is determined based on data in a configuration file that is propagated among the storage nodes;

based on the request, selecting a storage node for storing the application data in the volume, the selecting being based, at least in part, on the storage characteristics identified by the cluster hierarchy and on one or more data distribution parameters associated with the storage volume; and based on the selecting of the storage node, 

transmitting the application data to the storage node.


Regarding claims 2-8, 10-15 and 17-20, claims 2-8, 10-15 and 17-20 of Application No. 17/825,488 correspond to claims 2-7, 1, 9-14 and 16-19 of U.S. Patent No. 11375014 respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 9 and 16 recite the limitation “transmitting the data to the storage node.” It is unclear if the term “the data” refers to the data in the limitation “to write data to a volume” or the data in the limitation “based on data characterizing performance…”. In other words, it is unclear if “the data” refers to the data that is to be written to a volume or the data that characterizes performance. Claims 2-8, 10-15 and 17-20 fail to remedy the deficiencies of claims 1, 9 and 16 and are likewise rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Utilizing the process described in the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), claims 1, 9 and 16 satisfy the Step 1 because the claims are a process, machine and manufacture.
In Step 2A prong 1, the claim 1 recites “identifying, based on a request to write data to a volume provided by storage nodes in a storage node cluster,… based on the request, selecting a storage node for storing the data in the volume… the selecting being based, at least in part, on the storage characteristics…”, which, under the broadest reasonable interpretation, are steps that are performed in the human mind. For example, a human identifies information such as a cluster hierarchy and uses the identified information to make a judgement as to which node to select. Claim 1 merely involves observing or identifying information such as a cluster hierarchy and evaluating the identified information to make a judgement as to which node to select and selecting the node, which are mental processes. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Claims 9 and 16 recite similar limitations and therefore, claims 9 and 16 also recite the abstract idea.
In Step 2A prong 2, the judicial exception is not integrated into a practical application because processor and memory are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims also recite the additional step of “transmitting the data to the storage node”. However, this step is an insignificant extra-solution activity, e.g., mere data transmission conjunction with the abstract idea. Adding insignificant extra-solution activity to the judicial exception is not enough to qualify as “significantly more”. The additional elements or steps do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
In Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because memory and processor are general purpose computer components, which are well-understood, routine and conventional (see Decasper et al. (U.S. PGPub 2007/0192474) paragraph 0004 where include conventional components such as a processor, a memory (e.g., RAM)… a network interface, such as a conventional modem), performing the steps recited in the claims and are not sufficient to transform a judicial exception into a patentable invention. While the claims recite “transmitting the data to the storage node”, the courts have recognize that transmitting data over a network is well-understood, routine and conventional (see MPEP 2106.05(d)). Thus, the step of “transmitting the data to the storage node” is well-understood, routine and conventional and therefore, does not add meaningful limitation to the abstract idea. 
Regarding claims 2-8, 10-15 and 17-20, claims 2-8, 10-15 and 17-20 recite additional storage characteristics and identifying, excluding and determining steps. The additional characteristics are merely information and the identifying, excluding and determining steps are mental processes as a human can identify and exclude information and make determinations based on the identified or analyzed information. Therefore, claims 2-8, 10-15 and 17-20 fail to remedy the deficiencies of claims 1, 9 and 16 and are likewise rejected. The elements recited in claims 1-20, when considered individually or in an ordered combination, fail to amount to significantly more than the abstract idea. Accordingly, claims 1-20 are not eligible.
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 9-10, 12, 14, 16-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas (U.S. PGPub 2014/0136782).

Regarding claims 1, 9 and 16, Thomas teaches A method comprising: identifying, based on a request to write data to a volume provided by storage nodes in a storage node cluster, a cluster hierarchy associated with the storage node cluster, (Thomas, see figs. 1 and 4; see paragraphs 0053-0054 where receives a request 201 to store an object...utilizes one or more of the available object location factors 204 and the optimization factor 208, if provided, to select one of the available storage tiers 100 for storage of the object 110. For instance, if an optimization factor 208 is provided with a request 201 to store an object 210 that specifies that storage of the object 110 is to be optimized based upon cost, the storage manager 106 might select the storage tier 100 having the lowest cost. In another example, if an optimization factor 208 is provided that specifies that storage of the object 110 is to be optimized based upon speed of access, the storage manager 106 might select a storage tier 100 accessible by way of a connection having the highest available bandwidth and/or the lowest latency...; see abstract where  tiers might include a local storage tier, a local network storage tier, a remote network storage tier, and other types of storage tiers)
the cluster hierarchy identifying storage characteristics of the storage nodes, wherein the cluster hierarchy is based on data characterizing performance and storage capabilities of the storage nodes; (Thomas, see figs. 1 and 4; see paragraphs 0053-0054 where receives a request 201 to store an object...utilizes one or more of the available object location factors 204 and the optimization factor 208, if provided, to select one of the available storage tiers 100 for storage of the object 110. For instance, if an optimization factor 208 is provided with a request 201 to store an object 210 that specifies that storage of the object 110 is to be optimized based upon cost, the storage manager 106 might select the storage tier 100 having the lowest cost. In another example, if an optimization factor 208 is provided that specifies that storage of the object 110 is to be optimized based upon speed of access, the storage manager 106 might select a storage tier 100 accessible by way of a connection having the highest available bandwidth and/or the lowest latency...; see abstract where  tiers might include a local storage tier, a local network storage tier, a remote network storage tier, and other types of storage tiers; see paragraph 0027)
based on the request, selecting a storage node for storing the data in the volume, the selecting being based, at least in part, on the storage characteristics identified by the cluster hierarchy and on one or more data distribution parameters associated with the storage volume; and (Thomas, see figs. 1 and 4; see paragraphs 0053-0054 where receives a request 201 to store an object...utilizes one or more of the available object location factors 204 and the optimization factor 208, if provided, to select one of the available storage tiers 100 for storage of the object 110. For instance, if an optimization factor 208 is provided with a request 201 to store an object 210 that specifies that storage of the object 110 is to be optimized based upon cost, the storage manager 106 might select the storage tier 100 having the lowest cost. In another example, if an optimization factor 208 is provided that specifies that storage of the object 110 is to be optimized based upon speed of access, the storage manager 106 might select a storage tier 100 accessible by way of a connection having the highest available bandwidth and/or the lowest latency...; see abstract where  tiers might include a local storage tier, a local network storage tier, a remote network storage tier, and other types of storage tiers; see paragraph 0055 where selected an appropriate tier 100 for storage of the object 110; see paragraph 0013 where  utilize the optimization factor and one or more of the object location factors provided with the request to dynamically select a storage tier for storing the object.)
transmitting the data to the storage node. (Thomas, see figs. 1 and 4; see paragraph 0055 where  stores the object 110 in the selected storage tier 100…)


Regarding claims 2, 10 and 17, Thomas teaches wherein the storage characteristics identified by the cluster hierarchy include one or more of: identifiers of the storage nodes in the storage node cluster, a current status of each of the storage nodes, a storage capacity of each of the storage nodes, an input/output (I/O) capability of each of the storage nodes, or geographical features of each of the storage nodes. (Thomas, see figs. 1 and 4; see paragraph 0055 where the storage manager 106 updates the lookup table 206 to identify the tier 100 (identifier of the node)…; see paragraph 0027 where each of the storage tiers 100A-100C may be defined by unique operational characteristics. For example, the local storage tier 100A may be characterized by fast, but limited capacity storage. Similarly, the local network storage tier 100B might be characterized by slightly slower access times than the local storage tier 100A, but greater storage capacity. Similarly, the remote network storage tier 100C might be characterized by even greater access times, but significantly larger storage and greater reliability, and potentially lower cost than the local network storage tier 100B.)

Regarding claims 4, 12 and 19, Thomas teaches wherein the selecting of the node further comprises: identifying candidate storage nodes based on a comparison of the identified storage characteristics and at least one of the storage characteristics of the storage nodes identified by the cluster hierarchy. (Thomas, see figs. 1 and 4; see paragraphs 0053-0054 where receives a request 201 to store an object...utilizes one or more of the available object location factors 204 and the optimization factor 208, if provided, to select one of the available storage tiers 100 for storage of the object 110. For instance, if an optimization factor 208 is provided with a request 201 to store an object 210 that specifies that storage of the object 110 is to be optimized based upon cost, the storage manager 106 might select the storage tier 100 having the lowest cost. In another example, if an optimization factor 208 is provided that specifies that storage of the object 110 is to be optimized based upon speed of access, the storage manager 106 might select a storage tier 100 accessible by way of a connection having the highest available bandwidth and/or the lowest latency...; see abstract where  tiers might include a local storage tier, a local network storage tier, a remote network storage tier, and other types of storage tiers; see paragraph 0027)

Regarding claims 6 and 14, Thomas teaches wherein the selecting of the storage node further comprises: excluding at least one of the candidate storage nodes based on a comparison of the storage characteristics of the candidate storage nodes with the data distribution parameters. (Thomas, see figs. 1 and 4; see paragraphs 0053-0054 where receives a request 201 to store an object...utilizes one or more of the available object location factors 204 and the optimization factor 208, if provided, to select one of the available storage tiers 100 for storage of the object 110. For instance, if an optimization factor 208 is provided with a request 201 to store an object 210 that specifies that storage of the object 110 is to be optimized based upon cost, the storage manager 106 might select the storage tier 100 having the lowest cost. In another example, if an optimization factor 208 is provided that specifies that storage of the object 110 is to be optimized based upon speed of access, the storage manager 106 might select a storage tier 100 accessible by way of a connection having the highest available bandwidth and/or the lowest latency...; see abstract where  tiers might include a local storage tier, a local network storage tier, a remote network storage tier, and other types of storage tiers; see paragraph 0055 where selected an appropriate tier 100 for storage of the object 110; note that after comparing characteristics (cost-to determine the lowest cost, bandwidth-to determine the highest available, latency-to determine the lowest), nodes that are not selected are excluded)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 5, 7, 11, 13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Ross et al. (U.S. PGPub 2011/0072206).

Regarding claims 3, 11 and 18, Thomas teaches all the features of claims 1, 9 and 16. However, Thomas does not explicitly teach wherein the storage characteristics are specific to one or more replication characteristics of the storage volume.
Ross teaches wherein the storage characteristics are specific to one or more replication characteristics of the storage volume. (Ross, see paragraph 0072 where Objects with these features are more likely to be hot content that justifies additional replication…; see paragraph 0083 where replicated among all nodes or stored in a reliable global data structure….)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thomas and Ross to provide the technique of the storage characteristics are specific to one or more replication characteristics of the storage volume of Ross in the system of Thomas in order to ensure that information will be stored near where it will ultimately be accessed (Ross, see paragraph 0002).

Regarding claims 5, 13 and 20, Thomas teaches all the features of claims 4, 12 and 19. However, Thomas does not explicitly teach wherein pluralities of candidate storage nodes are identified for respective geographical regions.
Ross teaches wherein pluralities of candidate storage nodes are identified for respective geographical regions. (Ross, see paragraph 0027 where Nodes and storage devices are organized into a hierarchy. The hierarchy contains as levels nodes, storage devices, and administrator-specified groupings of lower levels...a hierarchy level called “continents” which contains North America, Europe, and Asia, each of which contain offices that contain nodes that contain storage devices...; see also fig. 8 and paragraph 0056 where organized by geographic location...any level of the hierarchy, including but not limited to disks, nodes, and geographic locations)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thomas and Ross to provide the technique of pluralities of candidate storage nodes are identified for respective geographical regions of Ross in the system of Thomas in order to ensure that information will be stored near where it will ultimately be accessed (Ross, see paragraph 0002).

Regarding claims 7 and 15, Thomas teaches all the features of claims 4 and 12. However, Thomas does not explicitly teach further comprising: determining an order of the candidate storage nodes based, at least in part, on one or more storage characteristics of the candidate storage nodes.
Ross teaches further comprising: determining an order of the candidate storage nodes based, at least in part, on one or more storage characteristics of the candidate storage nodes. (Ross, see paragraph 0132 where list of storage nodes is the list of storage nodes sorted in ascending order by distance from the object's point. Drift in the statistical input and thus the resulting principal coordinates of features is constrained to reduce the rate of object relocation...)
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thomas and Ross to provide the technique of determining an order of the candidate storage nodes based, at least in part, on one or more storage characteristics of the candidate storage nodes of Ross in the system of Thomas in order to ensure that information will be stored near where it will ultimately be accessed (Ross, see paragraph 0002).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas in view of Matsuda et al. (U.S. PGPub 2007/0088930).

Regarding claim 8, Thomas teaches all the features of claim 1. However, Thomas does not explicitly teach wherein the data characterizing the performance and storage capabilities is determined based on data in a configuration file that is propagated among the storage nodes.
Matsuda teaches wherein the data characterizing the performance and storage capabilities is determined based on data in a configuration file that is propagated among the storage nodes. (Matsuda, see figs. 2 first and the second storage controllers 20 and 40 (cluster of storage node); see paragraph 0041 where a logical configuration relating to storage control in the first and the second storage controllers 20 and 40...divided broadly into a physical memory hierarchy and a logical memory hierarchy. The physical memory hierarchy is formed by PDEVs (Physical Devices) 161. The PDEVs are the disk drives..; see paragraph 0064 where apparatus receiving the inquiry...the first storage controller 20 can obtain information containing things like the apparatus name, the device type (e.g. FC drive or ATA drive), the product number (product ID), the LDEV number, various version information, and the vender ID (S4)...second storage controller 40 transmits (propagates) the relevant information (configuration file) to the first storage controller, and makes a reply (S5); see paragraph 0065 where second storage controller 40 sends (propagates) back the storage capacity (configuration file) of the storage device 42 in response to the inquiry from the first storage controller 20 (S8) and makes a reply (S9))
It would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine Thomas and Matsuda to provide the technique of the data characterizing the performance and storage capabilities is determined based on data in a configuration file that is propagated among the storage nodes of Matsuda in the system of Thomas in order to prevent the capacity of the storage from being overloaded (Matsuda, see paragraph 0006).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. Patent 10235055, which describes a technique for controlling movement of a logical unit of storage (LUN) among computerized storage;
U.S. PGPub 2018/0324038, which describes systems and methods for a tiered scheme of quality of service settings for ports of a network switch based at least on a performance metric of a storage pool of a software defined storage (SDS) appliance; and
U.S. PGPub 2018/0101457, which describes retrying failed write operations in a dispersed storage network.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG VANG whose telephone number is (571)270-7023. The examiner can normally be reached Monday - Friday 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS TAYLOR can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG VANG/Primary Examiner, Art Unit 2443